The contract relied upon in the complaint *Page 2 
was an oral contract. The consideration of the promise by the defendant's decedent, as set forth in the complaint, was not alone that the plaintiffs would provide a home for him — not alone that they should intermarry — but the continuing act that they should intermarry and provide a home for him. The intermarrying was a distinct part of the contract without which the contract could not be executed. The contract as set forth in the complaint plainly comes within the statute of frauds, G. S. Sec. 5982. The defect, as it appears in the complaint may be attacked by demurrer. Di Blasi vs. DiBlasi, 114 Conn. 539.
In the more specific statement filed by the plaintiffs, it appears that the promise upon which they rely was one promise often repeated. It would appear that the plaintiffs rely upon such repetitions to constitute the whole promise. Any essential part of the promise made after the wedding of the Plaintiffs was in consideration of the past acts of the plaintiffs and would not be good consideration in law.
   The demurrer to the first count of the complaint, as amended, is sustained upon both grounds thereof.